Case 1:19-cv-03897-JRS-MJD Document 18 Filed 10/05/20 Page 1 of 2 PageID #: 73




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                                 Indianapolis Division


TOI JUANA CHURCHILL,                   )
           Plaintiff,                  )
                                       )
      v.                               ) Case No.                     1:19-cv-3897-JRS-MJD
                                       )
EQUIFAX INFORMATION SERVICES, LLC, and )
CITIZENS ONE AUTO FINANCE,             )
          Defendants.                  )

                                  NOTICE OF DISMISSAL

       Plaintiff, Toi Juana Churchill, by and through undersigned counsel, pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(i), hereby dismisses Defendant, Citizens One auto Finance, only,

without prejudice.

       Date: October 5, 2020

                                             Respectfully submitted,

                                             /s/ Travis W. Cohron
                                             Travis W. Cohron, No. 29562-30
                                             CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
                                             320 N. Meridian Street, Suite 1100
                                             Indianapolis, IN 46204
                                             Telephone: (317) 637-1321
                                             Fax: (317) 687-2344
                                             tcohron@clarkquinnlaw.com
                                             Attorney for Plaintiff
Case 1:19-cv-03897-JRS-MJD Document 18 Filed 10/05/20 Page 2 of 2 PageID #: 74




                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 5, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be made on all ECF-registered counsel by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.

                                               /s/ Travis W. Cohron
                                               Travis W. Cohron, No. 29562-30

CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP
320 N. Meridian Street, Suite 1100
Indianapolis, IN 46204
Telephone: (317) 637-1321
